           Case 1:19-cv-06028-JGK Document 21 Filed 11/08/19 Page 1 of 2




                              BOHRER & LUKEMAN
                                     COUNSELLORS AT LAW
                                       5 Columbus Circle
                                            Suite 1501
                                       New York, NY I 0019
                                      Office (212) 406-4232
MEMBERS NY AND NJ BAR                 Telefax (212) 202-4440                           NEW JERSEY OFFICE
Please Reply To:                                                                       354 Eisenhower Pkwy
Abram I. Bohrer, Esq.                                                                  Plaza I, Second Floor
abe@flightinjury.com                                                                   Livingston, NJ 07039

                                       November 8, 2019

Via ECF:
                                                                     A.tlJ o{/ fl.,-tv'6fJ                 fo    /VI 0,,../rJ.11,y
                                                                                                                                J
The Honorable John G. Koeltl
United States District Court
                                                                     DECE.-M 6~ 'S JOit
Southern District of New York                                        /Iv ~; '3 OP.l"'I..
500 Pearl Street
New York, NY 10007-1312                                                         S o arv1 ft'--'f- D.

                              Re:     Yvonne Kim v. Hawaiian Airlines, Inc. e ~ ~ ,
                                      Civil Action No.:      1:19-cv-06028-JGK                                            0          J

Dear Judge Koeltl:

        We represent the Plaintiff in the above-referenced bodily injury action arising out of an
incident which occurred aboard a commercial airline flight. Plaintiff alleges that her infant child
suffered serious burns due to' the negligence of the airline and one or more other passengers on-
board the aircraft. The Court scheduled a Rule 16 initial case management conference for Monday,
September 23, 2019, which the Court graciously adjourned to November 12, 2019, to allow for
the service of two recently identified defendants, James and Laura Evans.

        Since then, we sent a Letter to Mr. and Mrs. Evans requesting that they waive service,
pursuant to Fed. R. Civ. P. 4(d). On November 7,2019, we spoke with an attorney from Ahmuty,
Demers, and McManus LLP, who was retained by Mr. and Mrs. Evans' insurance carrier. He said
that his firm planned to enter its appearance on their behalf and informed us that Mr. and Mrs.
Evans were residents of Westchester County, New York. Once counsel for Mr. and Mrs. Evans
enters his appearance and formally confirms in writing that they reside in New York, we will
promptly move to remand the action back to the New York Supreme Court for lack of complete
diversity of citizenship.

        For the foregoing reasons, Plaintiff respectfully requests that the initial case management
conference now scheduled for November 12, 20 I 9 be adjourned. I have conferred with counsel
for Defendant Hawaiian Airlines, Inc. and they do not oppose this application.



                                                               USDC SONY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#
                                                                                               .. :~-79..- "'
                                                                                           -2::=-.
                                                               DATE -F1-LE_D_:_-,;_..._,L-. ----,l;;l""""
                                                                                                       .......
         Case 1:19-cv-06028-JGK Document 21 Filed 11/08/19 Page 2 of 2
Honorable John G. Koeltl
November 8, 2019
Page2

      Your Honor's courtesies in this matter are sincerely appreciated.

                                                   Respectfully submitted,

                                                   BOHRER & LUKEMAN

                                                   -s- David Zeitzoff
                                               By: - - - - - - - -
                                                   Abram I. Bohrer, Esq. (AB4336)
                                                   David A. Zeitzoff, Esq. (DZ9036)


      Via ECF Filing:
cc:   Oliver Beiersdorf, Esq.
      Gregory D. Speier, Esq.
      REED SMITH, LLP
      Attorneys for Defendant
      HAWAIIAN AIRLINES, INC.
      599 Lexington A venue,
      New York, New York 10022
      (212) 521-5400

      Via E-mail:
      Carmine J. Carolei, Esq.(carmine.carolei@admlaw.com)
      Thomas J. Colameo, Esq. (thomas.colameo@admlaw.com)
      AHMUTY, DEMERS and MCMANUS LLP
      1531 Route 82
      Hopewell Junction, New York 12533
      (845) 223-3470
